DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on January 19, 2021 has been fully considered. The amendment to instant claim 1 is acknowledged. Specifically, claim 1 has been amended to include the limitations of the benefit agent being a perfume and the composition having a deposition index of at least 2. These limitation were taken from instant specification (p. 16, line 1 and p, 20, lines 1-2 of instant specification). IN light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1-5, 7-12, 14-15  are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 2016/0128917) in view of  Berthier et al (WO 2016/124746), as evidenced by Gardlik et al (US 2002/0035070).
It is noted that while the rejection is made over WO 2016/124746 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2018/0023033 is relied upon. All citations to paragraph numbers, etc., below refer to US 2018/0023033.

5. Wei discloses a personal care composition comprising:
a) 3-20%wt of at least one an anionic surfactant ([0036]);
b) 0.01-2%wt of a cationic deposition polymer having a charge density of 0.5-12 meq/g ([0049]);
c) a plurality of microcapsules ([0067]), the microcapsules comprising a core encapsulated by a shell, wherein the cores comprises a fragrance/perfume ([0073], [0119]),  and the shell is made from polyurethanes ([0067]), the microcapsules are used in exemplified amount of 0.8%wt or 0.2%wt ([0110], [0120]),
wherein upon dilution of the composition clusters of the microcapsules are formed ([0032]).
 Wei does not explicitly,  such as by the way of a specific example, recite the use of microcapsules having polyurethane shell, in light of the teachings of Wei that microcapsules having polyurethane shells can be used to encapsulate the benefit agents such as fragrances ([0067], [0073]), it would have been obvious to a one of ordinary skill in the art to choose and use the microcapsules having polyurethane shell to encapsulate the fragrance in the composition of Wei as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
7.  The composition is formulated in form of creams, gels, emulsions, mousses, shampoos, conditioners or sprays ([0092]), and thereby appears to be in form of liquid as well (as to instant claim 15).

8.  The anionic surfactant a) comprises linear anionic surfactants including sodium laureth sulfate and ammonium laureth sulfate ([0038], claim 9, also as to instant claim 3). Though Wei does not explicitly recite the surfactant being sodium laureth sulfate in combination with minor amount such as about 1%wt of ammonium laureth sulfate and/or trimethylamine lauryl sulfate, in view of the teachings of Wei that the linear anionic surfactant may include sodium laureth sulfate,  ammonium laureth sulfate, trimethylamine lauryl sulfate, and their combination, it would have been obvious to a one of ordinary skill in the art to choose sodium laureth sulfate as the surfactant used in 

9.  The cationic deposition polymer comprises a naturally derived cationic polymer such as guar, specifically commercial product Jaguar C17 ([0051]). As evidenced by Gardlik et al, Jaguar C17 is a guar hydroxypropyltrimethylammonium chloride having charge density of 1.6 meq/g ([0249], [0250] of Gardlik et al, as to instant claims 1, 7-8).

10. Thus, the composition of Wei comprises a combination of a sodium laureth sulfate anionic surfactant, a cationic guar polymer having charge density of 1.6 meq/g and polyurethane microcapsules encapsulating a fragrance perfume. Since 
1) the composition of Wei is substantially the same as that claimed in instant invention and includes the combination of the anionic surfactant, the cationic guar gum and polyurethane microcapsules, 
2) instant specification recites that the combination of the cationic polymer and the anionic surfactant forms coacervate upon dilution (p. 8, lines 17-21 of instant specification) and
 Wei  explicitly teaches that upon dilution of the composition clusters of the microcapsules are formed ([0032]),
therefore, upon dilution of the composition of Wei both coacervates and microcapsule clusters will intrinsically and necessarily, at least partially form, or would be reasonably expected to form, and such coacervates will intrinsically and necessarily, at least partially, comprise at least one such cluster as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

11. Further, since i) the cationic guar in the composition of Wei is having charge density of 1.6 meq/g (Jaguar C17) ([0051]) and ii) instant specification recites that the composition comprising cationic guar having charge density of 1.0-1.75 meq/g provides a deposition index of at least 2 (p. 20, lines 1-2 of instant specification), therefore, the composition of Wei comprising the cationic guar having charge density of 1.6 meq/g will intrinsically and necessarily comprise, or would be reasonably expected to comprise the deposition index of at least 2 as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

12.  As to instant claims 4-5, the composition further comprises 0.1-20%wt of a cosurfactant comprising zwitterionic surfactants ([0053]).
13.  As to instant claims 9-10, the benefit phase comprises organosiloxanes or waxes ([0062]), and may include triglycerides or oils ([0061], [0062]). Since the triglycerides and oils are cited as “may be” included, therefore, said components appear to be non-essential, and thereby may not be present. Further, the cited surfactants of the component a) are linear or branched ([0038]), i.e. alternatively linear or branched. Therefore, the composition may be free of the branched surfactants such as sodium trideceth sulfate, sodium tridecyl sulfate, sodium C12-13 alkyl sulfate, sodium C12-15 alkyl sulfate ([0039]). Furthermore, the composition of Wei is specifically cited as being free from sodium lauryl sulfate ([0052]).
14. The component c) in the composition of  Wei  is a plurality of microcapsules comprising a core encapsulated by a shell, wherein the cores comprises a fragrance,  and the shell are made from polyurethanes ([0067]). Thus, the fragrance appears to occupy substantially all core, i.e. present in amount of about 99.9% of the core (as to instant claim 12).
15. As to instant claim 14, the microcapsules are having particle size of 2-80 microns ([0069]).
Wei does not explicitly recite the polyurethane shell of microcapsules being made by a reaction of a trimer of isophrone diisocyanate and a glycerol, 
Berthier et al discloses a perfuming composition or perfuming consumer products (Abstract) including hair care, skin care or cosmetic preparation ([0095]) comprising microcapsules comprising a polymeric polyurethane shell produced by a reaction of a glycerol with a trimer of hexamethylene diisocyanate or a trimer of isophorone diisocyanate ([0049], [0051], [0053]), and a core comprising a perfume and optionally other active agents ([0041]); wherein the composition further comprises anionic surfactants ([0055]) and quaternized guar gums commercially available under trademark Jaguar ([0056]).
Berthier et al teaches that the microcapsules are coated by the cationic polymer such as quaternized guar gums, thus allowing partial or complete neutralization of negative electrical charge on the microcapsules and conversion of the negatively charged microcapsules into positively-charged microcapsules ([0056]).
Given the core is cited as optionally comprising other active agents, and thereby such additional agents may substantially be absent, therefore, the core of the microcapsules of Berthier et al appear to comprise as high as 99.9% of perfume (as to instant claim 12).

17. Since both Wei and Berthier et al are related to body and hair care compositions to be delivered to skin, comprising polyurethane microcapsules encapsulating a fragrance/perfume and cationic guar gum, and thereby belong to the same field of endeavor, wherein Berthier et al discloses said polyurethane microcapsules being Wei and Berthier et al, it would have been obvious to a one of ordinary skill in the art to prepare the polyurethane microcapsules of Wei by the reaction between a trimer of isophorone diisocyanate or trimer of hexamethylene diisocyanate and glycerol, as taught by Berthier et al, as well, or alternatively include, or obvious to try to include the polyurethane microcapsules of Berthier et al as the polyurethane microcapsules in the composition of Wei , since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

18. Since the composition of Wei in view of Berthier et al is substantially the same as that claimed in instant invention, i.e. comprises the combination of the same anionic surfactants, cationic guar gum, polyurethane microcapsules encapsulating a perfume, and water as the carrier, and forms clusters of said microcapsules ([0032] of Wei), therefore, the composition of Wei in view of Berthier et al will intrinsically and necessarily have, or would be reasonably expected to have the same properties as that claimed in instant invention, including forming micelles, coacervates, forming the microcapsule clusters in amount of about 5-50%, and having deposition index of at least 2 as claimed in instant invention as well (as to instant claims 1, 2 and 11). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

19. Further, since the formation of the microcapsule clusters is initiated by combining the microcapsules with cationic guar polymer, as taught by Wei ([0032]), therefore, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific relative amounts of used cationic guar polymer and the polyurethane microcapsules in the composition of Wei in view of Berthier et al,  so to obtain the final composition having a desired amount of microcapsule clusters, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
20.  Applicant's arguments filed on January 19, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764